DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Phillips (59393) on June 1, 2021.

The application has been amended as follows: 

	detecting an uncorrected global position of the motor vehicle using a satellite-based navigation device arranged on the driver’s cab;  
determining a correction value representing a relative motion between the driver’s cab and the chassis; and 
	determining the corrected global position by correcting the detected uncorrected global position as a function of the determined correction value.

Claim 2.	(Previously presented)  The method as claimed in claim 1, further comprising:
	determining the correction value as a function of a first signal of a first inertial sensor  arranged in the chassis.

Claim 3. 	(Previously presented)  The method as claimed in claim 2, further comprising:
	detecting the uncorrected global position as a function of a second signal of a second inertial sensor arranged on or in the navigation device.


	determining the correction value as a function of the first signal and the second signal.

Claim 5.	(Previously presented)  The method as claimed in claim 4, wherein the first signal includes at least one of a pitching and rolling motion of the chassis and the second signal includes at least one of a pitching and rolling motion of the driver’s cab.

Claim 6.	(Previously presented)  The method as claimed in claim 1, wherein the relative motion is a substantially vertical motion of the driver’s cab in relation to the chassis, which is determined using a distance sensor.

7.	(Canceled)  

Claim 8. 	(Currently amended)  The method as claimed in claim 1 : 
a non-transitory computer-readable storage medium, and
the computer program is configured to execute the method.

Claim 9. 	(Previously presented)  The method as claimed in claim 1, wherein the method is executed by an electronic control unit.


	a satellite-based navigation device arranged on the driver’s cab; and 
	an electronic control unit operably connected to the satellite-based navigation device and configured to (i) detect an uncorrected global position of the motor vehicle using the satellite-based navigation device; (ii) determine a correction value representing a relative motion between the driver’s cab and the chassis; and (iii) determine the corrected global position by correcting the detected uncorrected global position as a function of the determined correction value.

Claim 11.	(Previously presented)   The system as claimed in claim 10, further comprising: 
	an inertial sensor arranged on the chassis of the motor vehicle.

Claim 12. 	(Previously presented)  The system as claimed in claim 10, further comprising:
	a distance sensor configured to detect the relative motion between the driver’s cab and the chassis.

Claim 13.	(Previously presented)  The method as claimed in claim 1, wherein the motor vehicle is a lorry.



Claim 15.	(Previously presented)  The method as claimed in claim 3, wherein the second inertial sensor is arranged on the navigation device according to a tightly coupled approach.
	
Claim 16. 	(Previously presented)  The method as claimed in claim 4, further comprising:
	determining the correction value as a function of a comparison of the first signal and the second signal with each other.	

Claim 17.	(Previously presented)  The system as claimed in claim 10, wherein the motor vehicle is a lorry.

Claim 18.	(Previously presented)  The system as claimed in claim 11, wherein the inertial sensor is an acceleration sensor.

Claim 19.	(Previously presented)  The system as claimed in claim 12, wherein the movement is a vertical movement.

Allowable Subject Matter
Claims 1-6 and 8-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 8-19 are allowed in view of the amendment to the independent claims and associated remarks submitted May 4, 2021. They are persuasive over the prior art of record, Rausch et al 20140358380.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi 6,073,066 discloses suspension control system and method for cab over type truck.
Kauss et al 4,283,087 discloses a support unit for a driver’s cab in a utility vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648